Case 6:19-cv-00454-GAP-DCI Document 10 Filed 03/20/19 Page 1 of 3 PageID 49




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                Case No. 6:19-cv-00454-GAP-DCI

  STRIKE 3 HOLDINGS, LLC, a limited liability
  company,

          Plaintiff,

  v.

  JOHN DOE subscriber assigned IP address
  184.89.156.235, an individual,

          Defendant.

                                                      /

                        CERTIFICATE OF INTERESTED PERSONS
                       AND CORPORATE DISCLOSURE STATEMENT

          I hereby disclose the following pursuant to this Court’s interested persons order:

          1)         the name of each person, attorney, association of persons, firm, law firm,

  partnership, and corporation that has or may have an interest in the outcome of this action

  — including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded

  companies that own 10% or more of a party’s stock, and all other identifiable legal

  entities related to any party in the case:

               (a)     Strike 3 Holdings, LLC - Plaintiff

               (b)     General Media Systems, LLC – owner of Plaintiff, Strike 3 Holdings,

                       LLC

               (c)     Greenspoon Marder, LLP – Counsel for Plaintiff

               (d)     Rachel E. Walker, Esq. – Counsel for Plaintiff


                                                  1
Case 6:19-cv-00454-GAP-DCI Document 10 Filed 03/20/19 Page 2 of 3 PageID 50




                 (e)    John Doe subscriber assigned IP address 184.89.156.235 – Defendant

          2)           the name of every other entity whose publicly-traded stock, equity, or debt

  may be substantially affected by the outcome of the proceedings:

          To Plaintiff’s knowledge, there are no entities whose publicly-traded stock, equity

  or debt may be substantially affected by the outcome of the proceedings.

          3)           the name of every other entity which is likely to be an active participant in

  the proceedings, including the debtor and members of the creditors’ committee (or twenty

  largest unsecured creditors) in bankruptcy cases:

          There are no other entities likely to be an active participant in the proceedings.

          4)           the name of each victim (individual or corporate) of civil and criminal

  conduct alleged to be wrongful, including every person who may be entitled to

  restitution:

                 (a)    Strike 3 Holdings, LLC - Plaintiff

                 (b)    General Media Systems, LLC – owner of Plaintiff, Strike 3 Holdings,

                        LLC

          I hereby certify that, except as disclosed above, I am unaware of any actual or

  potential conflict of interest involving the district judge and magistrate judge assigned to

  this case, and will immediately notify the Court in writing on learning of any such

  conflict.




                                                     2
Case 6:19-cv-00454-GAP-DCI Document 10 Filed 03/20/19 Page 3 of 3 PageID 51




  Dated: March 20, 2019                    Respectfully submitted,

                                           GREENSPOON MARDER, LLP

                                           /s/ Rachel E. Walker______________
                                           RACHEL E. WALKER (FL Bar No. 111802)
                                           600 Brickell Avenue, Suite 3600
                                           Miami, FL 33131
                                           Telephone: (305) 789-2770
                                           Facsimile: (305) 537-3909
                                           Primary Email: Rachel.Walker@gmlaw.com
                                           Secondary Email: Gloria.Donaire@gmlaw.com

                                           Attorneys for Plaintiff




                                     3
